Title: To Thomas Jefferson from William Phillips, 28 November 1780
From: Phillips, William
To: Jefferson, Thomas



Sir
New York November 28th. 1780

I have the honour to acknowledge the receipt of Your Excellency’s letters of the 3rd. and 19th. of October. I observe, with peculiar satisfaction, the acts of kindness you have extended to several of our Gentlemen whose situations have required such indulgencies;  your attention to them claim my best thanks which I now beg leave to present you, and in a more particular manner I am obliged to you for your ready acquiescence to my wishes in sending in Lieutenant Governor Hamilton and the Officers connected with his situation upon their paroles. I find by the Lieutenant Governor’s report to me that he is opposed to Lieutenant Colonel Porterfield.
What you are pleased to mention with respect to my interpositions in favour of Your Officers here, I am happy to assure you is only a continuance of that uniform principle I have invariably pursued, in my endeavours to serve persons in captivity, founded upon the purest motives of humanity to mitigate the unavoidable hardships incident to that state.
I shall always be glad to continue my good offices in behalf of the Virginian Officers, and your offers of a corresponding attention to my applications in favour of the Troops of Convention cannot but be very pleasing to me.
Colonel Mathews will have permission to go out upon his parole so soon as some propositions now in agitation for the benefit of the American Officers Prisoners of War on Long Island are digested, and which he is to carry to Virginia for the concurrence of Your Government; I shall write fully to You, Sir, upon the subject by him but I must anticipate part of his Commission which, I apprehend, he will be desirous of effecting. It is that whatever Money in Specie may be given to the order of the Commanding Officer of the Troops of Convention in Virginia for their use, supposing that mode should be adopted by you, Sir, an equivalent sum to the amount of one, two, three, four or five thousands pounds Sterling shall be paid to any person you shall please to nominate for the Virginian Officers prisoners of war here, and this shall be done by me directly upon an acknowledgement from Brigadier General Hamilton or the British Officer Commanding the Troops at Albemarle Barracks of what Monies he may receive. I shall empower the Brigadier to draw Publick Bills for the amount thereof; such publick bills to be paid to whatever order you may send to receive them at this place in Sterling Money to the full Value of the sums specified in them. As this proposal appears of so equitable a nature, and tending to the conveniency of both parties I should wish it might be adopted.
Concerning Mr. Elligood I can only say that I shall ever be desirous to shew such indulgence to Colonel Mathews as my influence can procure him, without bringing him into competition  with that Gentleman, who, I confess, I never heard of until he was produced in a conversation I had with Colonel Mathews and some other American Officers. Being, on our part, entirely ignorant of every circumstance relating to Mr. Elligood it renders it not possible to enter upon his subject.
The Vessel which brought Lieutenant Governor Hamilton not being of sufficient tonnage to carry the stores designed for the Troops of Convention, I propose to send a Ship that will answer the purpose in a short time.
I have the honour to be, Sir, with great personal respect, Your Excellencys most obedient and most humble servant,

W Phillips

